Citation Nr: 0612233	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected status post left clavicle fracture, currently rated 
as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
status post lumbar laminectomy with scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1976.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

The Board notes that in January 2003 the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection of a low back disorder but granted an 
increased evaluation for service-connected status post left 
clavicle fracture from 0 to 10 percent.  In the June 2003 
Statement of the Case (SOC), the Decision Review Officer 
(DRO) increased the veteran's evaluation for service-
connected status post left clavicle fracture from 10 to 20 
percent based on medical evidence showing painful and reduced 
motion.  The RO denied the veteran's claim of service 
connection for PTSD in its April 2004 rating decision and 
continued the 20 percent disability rating for the veteran's 
left shoulder disability.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's service-connected left shoulder disability was 
manifested by a limitation of motion of the left arm that was 
no less than shoulder level.  

2.  The medical evidence shows a current diagnosis of chronic 
PTSD that has been linked to military service by competent 
medical opinion; however, the veteran's claimed in-service 
stressor has not been sufficiently corroborated by credible 
supporting evidence.  

3.  In November 1987, the Board denied the veteran's claim 
for entitlement to service connection for a low back disorder 
because there was no objective evidence that a chronic low 
back disorder existed until many years after separation from 
service.  The Board explained that the one back injury 
documented during service was acute and transitory in nature 
and soon resolved leaving no residual disability.  The 
November 1987 Board decision became final.

4.  Evidence received subsequent to November 1987 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim for a low 
back disorder.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 20 
percent for service-connected status post clavicle fracture 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5203 (2005). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  The November 1987 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for status post 
lumbar laminectomy with scar is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his new and material evidence claim for a low 
back disorder and increased evaluation claim for a left 
shoulder disability, which information and evidence that he 
was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In the October 2002 VCAA notice, the RO wrote 
that the veteran was previously denied service-connected 
compensation for a lower back condition and was notified of 
such decision in February 1987.  The RO advised that the 
veteran must submit new and material evidence to show that 
the condition was incurred in or aggravated by his active 
military service in order for VA to reconsider the issue.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006) (holding that adequate notice under the VCAA with 
respect to new and material evidence claims should describe 
what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial). In addition, the RO 
noted that the evidence must show that the veteran's service-
connected left shoulder disability has gotten worse in order 
to grant his claim.  The RO also described the type of 
evidence that the veteran may submit to show that his left 
shoulder disability increased in severity.  The RO advised 
that the veteran should send the information to the RO by 
November 24, 2002.  Thus, the veteran was essentially asked 
to provide any evidence in his possession that pertained to 
those claims.  38 C.F.R. § 3.159 (b)(1) (2005).  

A later April 2003 VCAA notice addressed the issue of service 
connection for PTSD.  In the April 2003 VCAA notice, the RO 
apprised the veteran of the information and evidence 
necessary to substantiate his service connection claim for 
PTSD, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO also outlined what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
described the type of information that VA needed from the 
veteran in order to grant his claim.  The RO asked that the 
veteran send information describing additional evidence or 
the evidence itself to the RO preferably within 30 days.  
Follow-up duty to assist letters were sent in July 2003, 
August 2003, December 2003, and April 2004.  The Board notes 
that the April 2004 follow-up duty to assist letter 
specifically asked the veteran to let VA know if there is any 
other evidence or information that he believed would support 
his claim.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
PTSD claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

The Board notes that neither the October 2002 VCAA notice nor 
the follow-up duty to assist letters from July 2003 to April 
2004 specifically advised the veteran of the definition of 
new and material evidence that is applicable to his claim for 
a low back disorder.  Rather, the RO wrote that material 
evidence was evidence relevant to the issue of service 
connection in October 2002 correspondence and later wrote in 
April 2003 correspondence that new and material evidence was 
evidence not previously submitted to VA or received by VA 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant.  Nevertheless, the June 2003 Statement of the Case 
(SOC) properly advised the veteran of the law pertaining to 
new and material evidence that is applicable to his claim and 
applied the same.  The Board also notes that the veteran's 
claim was again readjudicated in December 2003 and November 
2005. Therefore, the Board finds that the veteran was 
adequately informed of the evidence necessary to reopen his 
claim and was not prejudiced by the error where adequate 
notice was provided and the claim was readjudicated prior to 
the transfer and certification of the appeal. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Although the VCAA notices 
referenced above did not advise the veteran of the degree of 
disability and effective date elements pertaining to his 
claims, the Board finds that such omission was harmless 
error.  As the veteran's claim for a low back disorder is not 
found to be reopened by way of the submission of new and 
material evidence and his service connection claim for PTSD 
is denied for reasons explained in greater detail below, no 
disability rating or effective date will be assigned for 
those disorders so there can be no possibility of any 
prejudice to the veteran.  Similarly, there can be no 
possibility of any prejudice to the veteran with respect to 
his claim for an increased rating for his left clavicle 
disability because it is being denied and no effective date 
will be assigned.  The Board notes that the veteran is 
already assigned the maximum evaluation available for 
impairment of the clavicle under Diagnostic Code 5203 (2005).    

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA examinations in November 2002, December 2002, and 
October 2003.  The RO also obtained the veteran's service 
medical records and associated them with the claims folder.  
In addition, the RO requested the veteran's entire personnel 
file from the U.S. Army and Joint Services Records Research 
Center (JSRRC) in December 2003 in an attempt to verify the 
veteran's claimed stressor event.  Although the record 
reflects that the JSRRC responded that the veteran's service 
personnel records could not be located in January 2004 and 
the April 2004 follow-up duty to assist letter inaccurately 
advised the veteran that VA had not been able to obtain his 
service medical records rather than his personnel records, 
the personnel records were later mailed in May 2004 and have 
been reviewed by the Board in connection with the veteran's 
claims.  The Board also notes that the veteran's PTSD claim 
was readjudicated in March 2005 and November 2005 in 
consideration of the evidence contained in the service 
personnel records and the additional statements of the 
veteran regarding his claimed stressor.  Finally, the 
veteran's VA treatment records dated from March 1985 to March 
2005 and a private hospital report dated in August 1984 are 
also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluation for Service-Connected Left Shoulder 
Disability 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2005).  Id.  With forward elevation 
(flexion) and abduction, range of motion for the arm is from 
the side of the body (zero degrees) to above the head (180 
degrees) with the mid-point of 90 degrees where the arm is 
held straight out from the shoulder.  Id.  

The Board notes that the more recent October 2003 VA joints 
examination as well as an earlier December 1986 VA medical 
record reveal that the veteran is ambidextrous.  The May 1974 
report of medical history, however, shows that the veteran 
indicated that he was right-handed when he entered service.  
In addition, a December 1986 VA medical record notes that the 
veteran is right-handed.  The record reflects that the RO has 
evaluated the veteran's left clavicle as a minor extremity.  
Based on the foregoing, the Board will evaluate the veteran's 
left clavicle as his minor extremity under appropriate 
diagnostic codes in determining whether he is entitled to an 
increased evaluation for his service-connected left shoulder 
disability.  


Facts and Analysis

The veteran seeks an evaluation higher than 20 percent for 
his service-connected left shoulder disability.  It is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203 
for impairment of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2005).   

The Board notes that the veteran's currently assigned 20 
percent evaluation is the maximum allowed under Diagnostic 
Code 5203 for impairment of the clavicle.  Id.  The Board 
also observes that the medical evidence contains no clinical 
findings of ankylosis of the scapulohumeral articulation or 
impairment of the humerus such that consideration of an 
increased evaluation under Diagnostic Code 5200 or Diagnostic 
Code 5202 is appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202 (2005).  Therefore, the veteran's left 
shoulder disability will not be evaluated under those 
diagnostic codes.  The medical evidence does, however, show 
that the veteran has decreased range of motion of the left 
shoulder.  Thus, the Board will consider whether the veteran 
is entitled to an evaluation higher than 20 percent under 
Diagnostic Code 5201 for limitation of arm motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).         

In order for the veteran to receive the next higher 30 
percent evaluation for his left shoulder disability under 
Diagnostic Code 5201 (limitation of motion of the minor arm), 
the medical evidence must show that the veteran's limitation 
of left arm motion is restricted to 25 degrees from his side.  
Id.  After careful review of the medical evidence, however, 
no such limitation is shown.  The October 2002 orthopedic 
examination report notes that the veteran was able to abduct 
and flex to 90 degrees but could not move it any further 
because of reported pain, which the examiner primarily 
related to psychogenic musculoskeletal reaction.  The October 
2003 VA joints examination report further shows that the 
veteran was actively able to forward flex to 110 degrees and 
abduct to 110 degrees with mild discomfort only at the 
extremes of range of motion.  These reported findings clearly 
show that he was able to raise his right arm to approximately 
shoulder level or above.  There are no other range of motion 
findings of record to indicate that the veteran's left arm 
motion was only able to raise his left arm to 25 degrees from 
his side during any time relevant to the appeal period.  
Thus, the disability picture does not more nearly approximate 
the schedular criteria required for a 30 percent rating under 
Diagnostic Code 5201.  Id.    

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating for limitation of minor arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. 202, 206-07 
(1995).  The record reflects that the veteran has reported 
daily pain associated with his left shoulder disability that 
worsens in cold and damp weather and for which he takes pain 
medication.  Nonetheless, any functional loss due to pain, 
weakness, fatigability and incoordination has been fully 
compensated in the currently assigned 20 percent evaluation 
as the October 2002 and October 2003 VA examiners considered 
such factors in their examination of the veteran's left 
shoulder.  Based on the foregoing, the competent medical 
evidence does not support a finding that the veteran 
demonstrated functional limitation commensurate with a 
disability rating higher than the current 20 percent.  Id.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the current 20 percent for the 
veteran's service-connected left shoulder disability under 
Diagnostic Codes 5200-5203.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.	Service Connection for PTSD

Legal Criteria 

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
criteria necessary to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Facts and Analysis

The Board notes that the medical evidence clearly shows a 
current diagnosis of PTSD.  Although the November 2002 VA 
examiner did not diagnose the veteran with PTSD, the VA 
treatment records dated from March 2003 to March 2005 contain 
multiple findings of PTSD.  In addition, the October 2003 VA 
psychiatrist noted a diagnosis of chronic PTSD on Axis I.  
Therefore, the medical evidence shows a current medical 
diagnosis of PTSD and the first element necessary to 
establish service connection is met.  

In addition, there is medical evidence showing a causal nexus 
between the veteran's PTSD and his military service.  
Specifically, the October 2003 VA psychiatrist noted that the 
veteran's chronic PTSD was related to the death of a friend 
in boot camp as result of boot camp related basic training 
exercises in service.  Thus, the third element necessary to 
establish service connection for PTSD has also been met.    

Nonetheless, the evidence of record is not sufficient to 
corroborate the veteran's claimed in-service stressor event.  
While the veteran's DD Form 214 notes that he served as a 
rifleman, he neither contends nor does the evidence show that 
he engaged in combat or that his claimed stressor is combat-
related.  Thus, the occurrence of the veteran's claimed 
stressor event must be substantiated by corroborating 
evidence.  Moreau, 9 Vet. App. 389, 395-96 (1996); Dizoglio, 
9 Vet. App. 163, 166  (1996).  Although the veteran reported 
in his September 2003 letter that he witnessed another 
soldier die of heat stroke during a three mile run at boot 
camp, neither the veteran's service personnel records nor his 
service medical records contain any references to the death 
of another soldier during basic training.  The veteran later 
wrote in a March 2004 letter that he was in boot camp 
approximately three months from June through August 1974 but 
was unable to remember any specific names or dates or offer 
any additional information regarding his claimed stressor 
event.  In the absence of sufficient corroborating evidence 
that the veteran's claimed stressor event actually occurred, 
the Board has no basis on which to award service-connected 
compensation benefits for the veteran's PTSD. 

The Board notes that the veteran also wrote that events such 
as witnessing another soldier fall to his death while 
repelling out of a helicopter and witnessing violent fights 
while serving in the military contributed to his PTSD in his 
September 2003 letter; however, there is no evidence of 
record corroborating the occurrence of these events and there 
is no competent medical evidence linking the veteran's PTSD 
to any of these reported in-service events as his stressor 
event(s).  The Board notes that where the determinative issue 
involves medical causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the medical evidence shows that the veteran's 
currently diagnosed PTSD has been linked by competent medical 
opinion to his military service; however, the veteran's 
claimed in-service stressor has not been sufficiently 
corroborated by supporting evidence.  Therefore, service 
connection for PTSD is not warranted and the claim must be 
denied.

  
III.	New and Material Evidence for Status Post Lumbar 
Laminectomy Claim

Legal Criteria

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection of a low back disorder was initiated in 
September 2002.  Thus, the revised definition of "new and 
material evidence" is applicable to his claim.

Evidence

The veteran originally filed a claim for service connection 
for a low back disorder in February 1985.  The veteran's 
claim was first denied by the RO in a February 1986 rating 
decision.  The Board also denied the veteran's claim in a 
November 1987 decision because a chronic low back disorder 
did not exist until many years after separation from service.  
The Board explained that the November 1984 back injury 
documented in service was acute and transitory in nature and 
soon resolved leaving no residual disability.  The Board sent 
correspondence dated in November 1987 that notified the 
veteran of its decision.  The Board notes that this decision 
was issued prior to the creation of the Court of Veterans 
Appeals and it became final.  38 U.S.C.A. § 7251 (2005). 
  	
The Board considered the following evidence prior to 
rendering its November 1987 decision denying the veteran's 
claim.

The service medical records show that the veteran complained 
of back pain in November 1974 after suffering a trauma to the 
left lower quadrant of the back.  The veteran reported that 
he was kicked in the back during a fight the previous night.  
Physical examination revealed that the veteran was slightly 
tender in the left lower quadrant of the back but showed no 
apparent discoloration; the noted findings were otherwise 
essentially normal.  There are no subsequent references or 
notations regarding any continued back pain or findings of a 
low back disorder contained in the service medical records.  

An August 1984 hospital record reveals that the veteran 
presented with complaints lower back and left leg pain after 
lifting his daughter and was diagnosed with severe 
lumbosacral strain.  The veteran did not report and the 
medical examiner did not note that the veteran's lumbosacral 
strain was related to his military service at that time.

A December 1986 hospital record also notes that the veteran 
complained of back pain; however, he did not reference his 
military service at that time.  In addition, there is no 
medical opinion regarding the etiology of the veteran's back 
pain noted.  

The following evidence was associated with the claims file 
after the November 1987 Board decision.

The VA treatment records dated from March 1985 to March 2005 
document the veteran's treatment for his continued back pain.  
The diagnoses associated with the veteran's low back pain 
include low back syndrome, osteochondrosis of the spine, 
radiculitis of the right lumbosacral spine, and lumbar 
herniated disc herniation and degenerative joint disease.  
Although some medical examiners have noted that the veteran 
has had low back pain for years, none have specifically 
attributed the veteran's low back disorder to his in-service 
low back injury or otherwise to his military service.  

The veteran's written statements from September 2002 to 
December 2005 relate his current low back disorder to his 
military service. 


Analysis

In order to reopen the veteran's service connection claim for 
a low back disorder, there must be evidence that the 
veteran's current low back disorder is related to his in-
service low back injury or otherwise to his military service.  

After careful review of the evidence submitted after the 
November 1987 Board decision, the Board finds that the 
evidence is not sufficient to reopen the veteran's claim at 
this time.  Although the VA treatment records dated from 
March 1985 to March 2005 that contain various current 
assessments of a low back disorder constitute new evidence 
because they were not of record prior to the November 1987 
Board decision, they are not also material because they 
include no competent medical evidence or opinion relating the 
veteran's current back disorder to his military service and, 
consequently, do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the veteran's claim.   

The Board notes that the veteran has repeatedly noted that 
his current low back disorder is related to his in-service 
back injury.  The veteran, however, lacks the medical 
expertise necessary to offer a competent medical opinion 
regarding the etiology of his low back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that lay 
persons are not competent to offer medical opinions); See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(explaining that lay persons can provide an eye-witness 
account of a veteran's visible symptoms).  Therefore, his 
statements are not material because they do not present a 
reasonable possibility of substantiating his claim.     
 
Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection of a low back disorder is not reopened.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claims.  In 
reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As the preponderance 
of the evidence, however, is against the veteran's claims, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation higher than 20 percent for 
service-connected status post clavicle fracture is denied.

Service connection for PTSD is denied. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened; the appeal is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


